DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An after-final amendment was received from the applicant on June 15, 2022.
Claims 24 and 25 have been cancelled.
Claims 1-23 and 26-27 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The bimini system for use with a support structure as claimed is not shown or suggested in the prior art because of the use of a bimini system which includes a frame, a cover, and a gathering system, where said gathering system includes a gathering mechanism that is mounted to said support structure and is movable to fold or gather said cover from an open configuration to a closed configuration.  The prior art also does not show or suggest the use of said bimini system including a boot that is mounted to said support structure, and a door that is movable relative to said boot between first and second positions to stow a bimini assembly.
The prior art as disclosed by Russikoff (US 7,950,342) shows the use of an automated bimini top device which includes a bimini frame, a cover, and a gathering mechanism with a roller and a guide strap for folding or gathering said cover from an open configuration to a closed configuration, where said gathering mechanism is mounted to said bimini frame.  Hey et al. (US 10,293,889) discloses an automatic watercraft cover which includes a frame with a roller and a cover, where said roller includes a motor for automatically winding said cover onto said roller.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




June 21, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617